     Case 2:19-cv-13800-MLCF-DMD Document 26 Filed 10/02/20 Page 1 of 5



                     UNITED STATES DISTRICT COURT

                     EASTERN DISTRICT OF LOUISIANA


CLARENCE JOSEPH JASON                                     CIVIL ACTION


v.                                                        NO. 19-13800


SEAN LEBLANC, DET., ET AL.                                SECTION "F"

                            ORDER AND REASONS

      Before the Court is the defendants’ motion to stay civil

proceedings until disposition of related criminal prosecution.

For the reasons that follow, the motion is GRANTED.

                                Background

      This federal civil rights case arises from allegations that

New Orleans Police Department detectives forcibly breached and

searched the plaintiff’s apartment without a warrant, falsely

arrested him, and planted crack cocaine in a pocket of his pajamas.

      The Court assumes familiarity with its August 24, 2020 Order

and Reasons.      Clarence Jason, proceeding pro so and in forma

pauperis, is currently incarcerated at Orleans Justice Center

(formerly, Orleans Parish Prison).         He filed this federal civil

rights lawsuit against the New Orleans Police Department as well

as certain individual NOPD police officers and detectives in their




                                     1
   Case 2:19-cv-13800-MLCF-DMD Document 26 Filed 10/02/20 Page 2 of 5



individual and official capacities.           He demands a jury trial and

$5 million in damages.

     In this lawsuit, Mr. Jason alleges that, on June 13, 2018, he

was wrongfully arrested, his apartment was unlawfully searched,

and that the NOPD Officers planted drugs on him.               Following this

incident, Mr. Jason was charged in Orleans Parish Criminal District

Court with: possession of a firearm or carrying a concealed weapon

by a person convicted of a felony; illegal carrying of weapons

with a controlled dangerous substance; intent to distribute crack

cocaine;    illegal    possession    of    stolen    firearms;    introducing

contraband into a state correctional institution; and possession

of drug paraphernalia.         These charges remain pending.              And Mr.

Jason remains detained pending his trial.

     In late 2019, Jason sued NOPD detectives Sean Leblanc, James

Fyfe, Lester Arnauld, Carey Jordan as well as Special Operations

Division    Officer    Ryan    Rousseve,    and    the   New   Orlenas     Police

Department, Fourth District.         Mr. Jason alleges that the police

officers deliberately falsified the police report of events at the

jail and intake to conceal that they illegally planted 17.60 grams

of crack cocaine on his person.       Mr. Jason alleges that the police

officers’   misconduct    in    planting    drugs,       falsifying   a    police

report,    tampering    with    evidence,    and    falsely    arresting      him



                                      2
    Case 2:19-cv-13800-MLCF-DMD Document 26 Filed 10/02/20 Page 3 of 5



violates the Fourth Amendment. 1 Upon transfer from another Section

of Court, the case was assigned to the magistrate judge.            Jason

requested    appointment    of   counsel;    finding    no   exceptional

circumstances, the request was denied.         The defendants filed an

answer invoking qualified immunity and advancing various defenses.

When one of the parties refused to consent to proceed before the

magistrate judge, the case was restored to this Court’s docket.

Mr. Jason (again) requested appointment of counsel, which was

denied.     See Order and Reasons dtd. 8/24/20.          In denying the

request, the Court ordered briefing concerning whether a stay of

this civil litigation is warranted pending the disposition of the

criminal proceedings underway against Mr. Jason.          The defendants

now move to stay the case.

                                   I.

     A civil plaintiff who is also a criminal defendant has both

a Fifth Amendment right to silence and a due process right to a

judicial determination of her civil action.         Wehling v. Columbia

Broadcasting Sys., 608 F.2d 1084, 1087-88 (5th Cir. 1979).          Where

an arrestee brings a civil rights lawsuit challenging the validity

of the conduct of state actors relating to his arrest, courts “may


1Mr. Jason also alleges that police body-camera recording evidence
was altered and he “seek[s] to obtain expert-examination of the
‘thumb-drive’ evidence given to defense in criminal prosecution in
state court.”
                                 3
   Case 2:19-cv-13800-MLCF-DMD Document 26 Filed 10/02/20 Page 4 of 5



-- and indeed should -- stay proceedings in ... section 1983

case[s] until the pending criminal case has run its course[.]”

See Mackey v. Dickson, 47 F.3d 744, 746 (5th Cir. 1995).             To inform

its discretion to stay civil proceedings pending resolution of

criminal   proceedings,    it    may   be   helpful   to   consider   certain

factors:

     1) the extent to which the issues in the criminal and
     civil cases overlap;
     2) the status of the case,               including    whether    the
     defendant has been indicted;
     3) the plaintiff’s interest in proceeding expeditiously
     weighed against the prejudice to the plaintiff caused by
     a delay; and
     4) the private interest of and burden on the defendant;
     5) the interest of the court and the public interest.


See Lodge v. Boyd, No. 11-1257, 2011 WL 4727863, at *2 (E.D. La.

Oct. 6, 2011)(citation omitted).           These factors support a stay of

this civil litigation.

     The   defendants     move    to   stay    this   matter   pending      the

disposition of the ongoing state criminal proceeding pending in

Orleans Parish Criminal District Court.          Mr. Jason does not object

to a stay of this civil matter pending the outcome of the ongoing




                                       4
    Case 2:19-cv-13800-MLCF-DMD Document 26 Filed 10/02/20 Page 5 of 5



criminal proceedings. 2     Given that: the issues raised in Mr.

Jason’s civil action alleging federal civil rights violations are

inextricably intertwined with the state criminal charges Mr. Jason

is facing in state court with his pending criminal case (which

thus far is proceeding to trial); Mr. Jason’s constitutional right

to silence in his criminal proceeding may be directly at odds with

his due process right to a judicial determination of this civil

action; there is no indication that any party will be burdened or

prejudiced by a delay of this civil action; and the parties agree

that a stay of this civil action is warranted, IT IS ORDERED: that

the defendants’ motion to stay is hereby GRANTED.            The case is

hereby stayed and closed for statistical purposes, to be re-opened

upon proper motion by the parties following the conclusion of the

criminal proceedings that have been instituted against Mr. Jason.

                      New Orleans, Louisiana, October 1, 2020



                                  _____________________________
                                       MARTIN L. C. FELDMAN
                                   UNITED STATES DISTRICT JUDGE


2 Mr. Jason requests that the Court grant his pending motion to
compel discovery before staying his civil action. Because a stay
is warranted, the Court declines to specially order the magistrate
judge to consider his motion to compel. If Mr. Jason reopens this
case after the criminal charges are resolved, Mr. Jason may avail
himself of the civil discovery process at that time.

                                    5
